Citation Nr: 1417500	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  09-10 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether the rating reduction for service-connected left knee traumatic arthritis from 20 percent to 10 percent was proper.

2.  Entitlement to a rating in excess of 20 percent for service-connected left knee traumatic arthritis.


REPRESENTATION

Veteran represented by:	Washington Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1978 to June 1978, and from September 1986 to October 1998.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In December 2010, the Veteran appeared and provided testimony before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

This issue was remanded in February 2011 for further development.  Specifically, the Board requested an additional VA examination be provided.  The Board finds the requested action was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also issued a decision in February 2011 regarding the issue of entitlement to an increased rating for the Veteran's bilateral foot disability.  In a July 2011 written statement, the Veteran's representative indicated the Veteran was happy with the increased bilateral foot rating assigned in the June 2011 rating decision, and withdrew those appeals.  Therefore the bilateral foot ratings are no longer before the Board.  38 C.F.R. § 20.204 (2013).  

In June 2011, during the course of this appeal, the RO granted service connection for ACL laxity of the left knee.  The Veteran has not disagreed with any aspect of that decision.  Accordingly, the issue of the rating assigned for ACL laxity of the left knee is not on appeal.  

The claims file includes extensive additional medical records from the Social Security Administration (SSA) which have not been initially considered by the RO.  However, the file includes a September 2011 written statement from the Veteran's representative waiving RO consideration of any additional evidence submitted.  See 38 C.F.R. 20.1304(c) (2013).  Accordingly, the Board finds appellate consideration may proceed without any prejudice to the Veteran.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The 20 percent rating for left knee traumatic arthritis had been in effect for more than 5 years at the time of the reduction; the February 2007 VA examination upon which the reduction of the rating from 20 percent to 10 percent was made did not include a claims file review and does not otherwise reflect that sustained improvement has been demonstrated.  

2.  The Veteran's left knee traumatic arthritis is not manifested by severe lateral instability or recurrent subluxation

3.  The Veteran's left knee traumatic arthritis is not manifested by ankylosis, flexion limited to 45 degrees, extension limited to 10 degrees, tibia and fibula impairment, or genu recurvatum.  

4.  The Veteran has arthritis of the left knee manifested by painful motion, and weakened motion, buckling, and giving out.

5.  The Veteran's left knee traumatic arthritis is associated with frequent locking episodes.  



CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent rating for lateral instability or recurrent subluxation associated with left knee traumatic arthritis have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5112, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.343, 3.344, 4.1, 4.2, 4.3, 4.10, 4.13, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).

2.  The criteria for a rating in excess of 20 percent for lateral instability or recurrent subluxation associated with left knee traumatic arthritis have not been met for any period.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5112, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.343, 3.344, 4.1, 4.2, 4.3, 4.10, 4.13, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).

3.  The criteria for a separate 10 percent rating for painful motion, weakened motion, buckling, and giving out associated with left knee traumatic arthritis are met; the criteria for a rating in excess of 10 percent are not met for any period.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5112, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.343, 3.344, 4.1, 4.2, 4.3, 4.10, 4.13, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).

4.  The criteria for a separate 20 percent rating for frequent locking associated with left knee traumatic arthritis are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5112, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.343, 3.344, 4.1, 4.2, 4.3, 4.10, 4.13, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5258 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for his service-connected left knee traumatic arthritis, to include the matter of whether a reduction of this rating was proper.  

Service connection for left knee traumatic arthritis was granted in a September 1999 rating decision with a 10 percent rating assigned, effective October 22, 1998.  Curiously, the RO chose to rate the disability under Diagnostic Code 5257 (lateral instability and recurrent subluxation) even though it had characterized the disability as arthritis and had specifically found that there was no instability of the knee.  The Board notes that, in the case of arthritis, the rating schedule specifically instructs the rating agent to apply the diagnostic codes for limited motion (see Diagnostic Codes 5010, 5003, 5260, 5261).  

The RO's confusing choice of diagnostic codes was compounded in the July 2002 rating decision when the rating was increased to 20 percent based on findings of lateral instability, although the RO still characterized the disability as traumatic arthritis.  

The Veteran filed his current claim in December 2006.  At that time, his left knee traumatic arthritis was rated at 20 percent, effective February 25, 2002.  In a July 2007 rating decision, the RO reduced the rating for traumatic arthritis to 10 percent, effective March 1, 2007.   

Still more confusing, in a June 2011 rating decision, issued during the period on appeal, the RO granted a "separate" 10 percent evaluation for ACL ligament laxity of the left knee, also under Diagnostic Code 5257.  Thus, there are now two separate ratings for the left knee under Diagnostic Code 5257.  It goes without saying that no meaningful distinction can be made as to what symptoms support each of the two separate ratings, as the criteria are the same, and as none of the applied criteria to date actually address arthritis, which is rated under Diagnostic Codes 5003, 5010.  

The Veteran asserts that the reduction in the disability rating for traumatic arthritis from 20 percent to 10 percent was improper, and that restoration of the 20 percent rating is warranted.  The Board agrees.  

Because the reduction did not result in a reduction of overall compensation payments made to the Veteran (90 percent before and after), a rating proposing the reduction and 60 days notice to respond were not required.  38 C.F.R. § 3.105(e) (2013).

At the time of the July 2007 rating decision which reduced the disability rating for the left knee disorder, the 20 percent rating had been in effect since February 25, 2002.  Thus, the ratings had been in effect for more than five years.  

Where a rating has been in effect for five years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher disability rating.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2013).  

The 20 percent rating was assigned based on the report from an April 2002 VA examination.  This examiner was not able to review the Veteran's claims file, but he personally interviewed and examiner the Veteran.  The Veteran reported experiencing a constant ache in both knees, and his left knee "buckled" when using stairs.  The examiner reviewed a 1998 X-ray which revealed early degenerative joint disease.  Upon examination, the Veteran was wearing neoprene braces on both knees.  He was able to squat to 35 degrees until his knees felt unstable.  Range of motion was normal.  The Veteran demonstrated positive Lachman sign of the left knee, but negative McMurray's sign.  Mild crepitus and effusion was present bilaterally.  

The July 2007 rating decision which reduced the Veteran's left knee rating was based on the report from a February 2007 examination.  The examiner did not indicate a review the Veteran's claims file.  The Veteran reported experiencing weakness, stiffness, swelling, lack of endurance, giving way, fatigability, and locking with use.  Upon examination, the examiner noted no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation, or guarding of movement.  Range of motion was normal.  Stability testing was normal.  The examiner opined no change in the Veteran's diagnosis, and noted his left knee disorder was quiescent and episodic.  

The Board notes that an examination which does not include a review of the claims file is troublesome, as there is no assurance that the examiner understands the history of the disability being evaluated.  This is particularly significant in the case of a reduction in a disability rating that has been in effect for more than 5 years as there must be a material improvement in the condition, and such improvement must be "clearly reflected."  A finding of material improvement requires an understanding of the history of the disability.  

Also significant is the February 2007 examiner's description of a left knee disorder that was "quiescent and episodic."  It is difficult to reconcile such a finding with the requirements that the improvement must be maintained under the ordinary conditions of life, and that ratings for diseases subject to temporary or "episodic" improvement will not be reduced on the basis of any one examination.  

Based on the February 2007 examiner's failure to review the claims file, and on the finding that the Veteran's condition is episodic, the Board concludes that the requirements for reduction of the rating for traumatic arthritis from 20 percent to 10 percent were not met in this case and that the reduction was void ab initio.  Although an April 2011 examination did include a claims file review, the reduction was not based on that examination as it had not yet occurred.  Accordingly, the rating shall be restored effective March 1, 2007.

Turning to the increased rating claim.  Service connection is currently in effect for two distinct left knee disabilities, traumatic arthritis, and ACL laxity.  The grant of service connection for ACL laxity has not been appealed and is not currently before the Board.  The Board has considered whether correspondence from the Veteran represents a notice of disagreement with the rating assigned such as to warrant a remand for a statement of the case; however, the Veteran's only response came in July 20, 2011 correspondence indicating that he was "appreciative for the additional rating of 10% for his left knee laxity, but he still believes his left knee traumatic arthritis[...] should be higher and he wishes to continue his appeal."  The Board finds that this does not meet the definition of a notice of disagreement with the initial rating assigned in June 2011 for ACL laxity of the left knee as disagreement or dissatisfaction was not expressed.  

Traumatic arthritis is currently assigned a 20 percent rating on the basis of lateral instability or recurrent subluxation (Diagnostic Code 5257).  The Board finds that a rating in excess of 20 percent for lateral instability associated with traumatic arthritis is not warranted.  

Under VA regulations for the knee, a rating can be assigned based on limitation of motion.  38 C.F.R. § 4.71a.  For VA purposes, normal range of motion in the knee is flexion to 140 degrees and extension to zero degrees.  Id, Plate II.  A 10 percent rating is warranted if flexion of the knee is limited to 45 degrees or extension is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A higher 20 percent rating is warranted if flexion is limited to 30 degrees or extension is limited to 15 degrees.  Diagnostic Codes 5260-5261.

Ratings may also be provided for instability or laxity under Diagnostic Code 5257.  A 10 percent rating is warranted for slight recurrent or subluxation lateral instability.  A higher 20 percent rating is warranted if such recurrent instability is moderate.  A maximum 30 percent rating is warranted for severe recurrent instability.  38 C.F.R. §4.71a.

The claims file includes extensive medical records after 2007, which reflect the Veteran sought treatment for several conditions.  Through these records his left knee arthritis and pain is listed in his medical history, although the Veteran did not seek treatment specifically for his left knee.  For example, in a March 2009 VA treatment record, the Veteran reported experiencing chronic pain in multiple locations, including his knees, but reported the pain in his lower back "bothers him the most."  Therefore, these treatment records reflect that the Veteran continued to experience pain in his left knee, but does not establish he experienced severe lateral instability, recurrent subluxation, or compensable impairment of motion during this period.

At his December 2010 hearing, the Veteran testified that he continued to experience nearly constant pain in his left knee, as well as weakness, feeling of 'giving out' and locking.  He also testified that he had a floating knee cap, and that his left knee was smaller than the right due to lack of use. 

As a lay person, the Veteran is competent to report what comes to him through his senses, such as experiencing pain, weakness, and feeling of giving out or locking in his left knee.  Therefore, the Veteran's competent lay statements regarding these symptoms have been considered.  However, the Veteran lacks the medical expertise necessary to diagnose a disorder such as a floating kneecap.

In April 2011, the Veteran was provided with an additional VA examination.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  The examiner opined that the Veteran's left knee was worse.  He reported experiencing constant flare-ups of aching pain.  He also reported his knee was weaker than normal and fatigued easily.  The Veteran used a cane while walking, and walked with a moderate antalgic gait.  

Upon examination, there was no effusion, swelling, or redness, but the knee was "somewhat" warm.  Range of motion was 0 to 130 degrees, although the examiner opined that the Veteran's was unable to flex his knee past 90 degrees during his pain flare-up.  Repetitive motion caused diffuse pain with all degrees of movement, but did not further limit the range of motion.  The examiner found minimal instability of the ACL ligament, though the PCL, medial, and lateral collateral ligaments were all stable.  McMurray's testing was negative.  The examiner also opined that the kneecap was stable.

Although minimal laxity of the ACL was found (separate issue not on appeal), the examiner found all other ligaments (PCL, medial, lateral collateral) to be stable.  Accordingly, a higher 30 percent rating for severe lateral instability or recurrent subluxation associated with traumatic arthritis is not warranted.  

The Board acknowledges that the Veteran has reported a feeling of giving out of the left knee.  He has also reported bucking.  The Board interprets these imprecise terms as the equivalent of sudden weakness or lack of strength.  This will be addressed in the discussion of limitation of motion.  The criteria under Diagnostic Code 5257 are specific in referring to "lateral" instability, and not instability in the normal plane of motion, such as giving out or buckling.  "Lateral" instability is a specific type of instability that is demonstrated by clinical testing, such as varus, and valgus stress, and which is not contemplated in a rating based on limited motion.  This is why separate ratings may be applied where this specific symptomatology is demonstrated.  

Regarding limited motion of the left knee, even considering additional limitation during to pain flare-ups, and weakness of the left knee manifested by atrophy, the Veteran was able to flex his knee to 90 degrees, well in excess of the 45 degree limitation considered by a compensable rating based on limitation of motion.  He could also extend his knee beyond the 10 degree limitation contemplated by a compensable rating.  The VA examiner specifically indicated that, even considering the Veteran's additional functional loss due to pain and weakness, he was still able to flex his knee well in excess of the criteria for a higher rating.  DeLuca.  Therefore, entitlement to a rating in excess of 0 percent for impaired flexion and/or extension is not warranted.

However, as the evidence demonstrates arthritis of the left knee and painful and weakened motion, and as no rating is currently in effect for limited motion due to arthritis of the left knee, the Board finds that a separate 10 percent rating based on painful motion under 38 C.F.R. § 4.71a, Diagnostic Code 5003 is warranted.  

The Board understands that the Veteran's central concern is that his knees are painful and weak.  This is reflected in the clinical evaluations, as is his perception of weakness, as well as giving out and buckling.  However, it is important for the Veteran to also understand that without symptoms such as these, there would be no basis for even the 10 percent rating under Diagnostic Code 5003.  In this regard, it is important to note that the range of motion testing does not meet the requirements of a 10 percent rating for extension or flexion, let alone any higher evaluation.  Thus, without consideration of the problems he has cited, pain, weakness, giving out, the 10 percent rating could not be justified.

In other words, a noncompensable disability under diagnostic codes such as 5260 and 5261 is a prerequisite for compensation under the second or third parts of Diagnostic Code 5003.  Only when arthritic pain does not cause limitation of motion, or causes a limitation of motion that does not rise to a compensable level, will a 10 percent rating under Diagnostic Code 5003 be appropriate.  

The examiner's report also does not include evidence of ankylosis, genu recurvatum, or tibia and fibula impairment, so no additional rating is warranted under Diagnostic Codes 5256, 5262, 5263.  However, in light of the repeated complaints of locking as demonstrated on the February 2007 report and on April 2011 report, the Board finds that a separate 20 percent rating is warranted under Diagnostic Code 5258.  The 20 percent rating is the maximum rating available under that code.  

In sum, the Veteran's traumatic arthritis of the left knee is manifested by frequent locking, as well as painful and weakened motion which is not compensable on the basis of limited flexion or extension, but which warrants a 10 percent rating under Diagnostic Code 5003.  While the left knee traumatic arthritis is not manifested by lateral instability or recurrent subluxation, the Board will not disturb the RO's decision to rate the disability under a diagnostic code which explicitly considers such symptoms.  The RO's purported reduction of that rating was not in accordance with VA regulations and is void.  The rating for the separately service-connected disability of ACL laxity is not before the Board.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals for Veterans Claims (Veterans Court) has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Veteran's service-connected left knee disability is manifested by signs and symptoms such as pain, locking, weakness, buckling, giving out, fatigability, and lack of endurance, which impairs his ability to stand, walk, walk, and perform activities of daily life.  (See, e.g., April 2011 VA examination report).  These signs and symptoms, and their resulting impairment, are fully contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion and frequent locking.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256, 5258, 2560, 5261 (providing ratings on the basis of arthritis, ankylosis, and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's left knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the present case, required notice was provided by a letter dated in January 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above, prior to the initial RO determination.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA and private treatment records, and records from the Social Security Administration have all been obtained.  The Veteran was also provided with a hearing before the undersigned in December 2010 that was compliant with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran was also provided with two VA examinations, the reports of which have been associated with the claims file.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Therefore, the Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim. 

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the Veteran's symptomatology was discussed in detail, and testimony concerning his level of impairment was elicited.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.



ORDER

Restoration of the 20 percent rating for left knee traumatic arthritis is granted.  

A rating in excess of 20 percent for lateral instability or recurrent subluxation associated with traumatic arthritis of the left knee is denied.  

A separate 10 percent rating for painful motion, as well as weakened motion, buckling, and giving out, associated with traumatic arthritis of the left knee is granted.  

A separate 20 percent rating for frequent locking associated with traumatic arthritis of the left knee is granted.  



____________________________________________
LLOYD CRAMP
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


